DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of forming a semiconductor device, classified in H01L 21/76877.
II. Claims 11-16, drawn to a method of making a semiconductor device, classified in H01L 21/565.
III. Claims 17-20, drawn to a semiconductor device, classified in H01L 23/3121.

3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because it does not require the details of performing the step of forming a third through-via having a spiral top-view pattern over the second through-via; after forming the third through-via, placing a second semiconductor device over the first redistribution layer.  The sub-combination has separate utility such as for forming a package device.

4.	The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is 
5.	Inventions I (II) and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.  For example, rather than performing an etch process on the magnetic layer to remove the exposed portions of the magnetic layer, one can use a different process such as plasma etching, gas etching, physical dry etching, chemical dry etching, physical-chemical etching to achieve better control over the etch rate, selectivity and side wall angle. 

6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

8.	Should applicant traverse on the ground that the inventions are not patent-ably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions un-patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor-ship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventor-ship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899